DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 12, 2022 has been entered. Claims 1, 3-11 and 26-36 are pending in this application.

Allowable Subject Matter
Claims 1, 3-11 and 26-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Kim et al. [US 20100208226 A1] teaches a holographic exposure apparatus that may include an object to be exposed, a holographic mask on which a pattern to be transferred onto the object is formed, a stage to support the holographic mask, and/or a gap adjustment unit disposed between the holographic mask and the stage to move the holographic mask relative to the stage. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a lithographic patterning system as claimed, more specifically, the lithographic patterning system comprising a prism over the stage, wherein the prism includes a first surface that is substantially parallel to the surface of the stage, [[and]] wherein the first surface of the prism has a masked layer, wherein the prism includes a second surface that is substantially parallel to the first surface, and wherein the actinic radiation source is vertically over the second surface, in combination with the other elements required by claim 1.
	With regard to claim 26, the prior art of record does not anticipate nor render obvious to one skilled in the art a lithographic patterning system as claimed, more specifically, the lithographic patterning system comprising a prism over the stage, wherein the prism includes a first surface that is substantially parallel to the surface of the stage, wherein the first surface of the prism has a masked layer, wherein the prism includes a second surface that is substantially parallel to the first surface, and wherein the prism includes a pair of parallel side surfaces between the first surface and the second surface, in combination with the other elements required by claim 26.
	Claims 3-11 and 27-36 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882